Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


7-16-2007

USA v. Eggleston
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-1416




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"USA v. Eggleston" (2007). 2007 Decisions. Paper 767.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/767


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                               NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                ___________

                                    No. 06-1416
                                    ___________



                          UNITED STATES OF AMERICA


                                           v.

                              EUGENE EGGLESTON,

                                                Appellant
                            ________________________

                  On Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                           (D.C. Criminal No. 04-CR-00601)
                 District Court Judge: The Honorable Stewart Dalzell
                                     ___________

                     Submitted Under Third Circuit L.A.R. 34.1(a)
                                   April 27, 2007

    BEFORE: SCIRICA, Chief Judge, FUENTES and ALARCÓN,* Circuit Judges.

                                 (Filed July 16, 2007)




      *
       The Honorable Arthur L. Alarcón, Senior Judge of the United States Court of
Appeals for the Ninth Circuit, sitting by designation.
                                       ___________

                               OPINION OF THE COURT
                                    ____________

FUENTES, Circuit Judge.

       In September 2004, police arrested parolee Eugene Eggleston after parole agents

searched his residence and discovered drugs, stacks of cash, and firearms. Following his

indictment by a federal grand jury for various crimes, Eggleston moved to suppress

evidence seized as a result of the search. The District Court denied the motion, as well as

a motion to reconsider, ruling that the agents did not violate Eggleston’s Fourth

Amendment rights because the search was based on reasonable suspicion. Eggleston

appealed and, for the reasons that follow, we will affirm.

                                             I.

       In November 2003, after serving time for distribution of a controlled substance,

Eugene Eggleston was released from state prison under the supervision of the

Pennsylvania Board of Probation and Parole. Just prior to his release, he executed the

Board’s PBPP-11 form, titled “Conditions Governing Parole/Reparole,” in which he

provided an approved residence and had to “expressly consent to the search of [his]

person, property and residence without a warrant by agents of the Pennsylvania Board of

Probation and Parole.” Supp. App. 3. He also agreed that he would submit to regular

drug testing and not possess any ammunition or drug paraphernalia.

       In March 2004, while under the supervision of parole agent Frontis Cue, Eggleston


                                             2
submitted a urine sample that tested positive for a low level of cocaine and was

subsequently ordered to undergo drug treatment. On August 19, 2004, then under the

supervision of parole agent Denise Robinson, Eggleston again tested positive for a low

level of cocaine. He submitted another urine sample on September 2 that tested negative.

When Robinson learned of the August 19 positive test result on September 8 after

returning from vacation, she went to Eggleston’s residence, informed him of the result,

and directed him to report to the parole office the following day.

       Eggleston arrived at the parole office on the morning September 9, but was not in

the waiting room when Robinson came to see him. After Eggleston returned a short time

later, an agent had him submit a urine sample, which eventually tested negative. When he

emerged from the restroom, agents handcuffed him and placed him in a holding cell.

       Agents Robinson and Cue then met with their supervisor, James Poulos, and

recommended that agents search Eggleston’s residence. Poulos agreed and authorized the

search based on the following facts and circumstances. First, Eggleston, previously

convicted of two drug trafficking crimes, had twice tested positive in recent months for

low levels of cocaine. According to the agents, the low levels of cocaine suggested that

Eggleston was handling cocaine rather than using it. Second, just a few days earlier, Cue

had seen Eggleston, who was not gainfully employed, on a new motorcycle. Third, while

supervising Eggleston from November 2003 to April 2004, Cue had heard from other

parolees that Eggleston was selling drugs. Finally, when Robinson had asked Eggleston

for the keys to his residence, he responded that he had lost them; Robinson believed that

                                             3
Eggleston might be concealing something at his residence.

       Later that day, four parole agents, including Robinson, conducted a search of

Eggleston’s residence and discovered large quantities of cocaine, stacks of cash, and three

guns. The agents contacted the police who obtained a search warrant, came to the

residence, and recovered the following: (1) more than five kilograms of cocaine; (2) more

than $61,000 in cash; (3) drug paraphernalia; and (4) three loaded firearms—an AK-47

rifle, a semi-automatic assault weapon (a “small Uzi”), and a nine millimeter semi-

automatic handgun.

       Eggleston was then placed under arrest. He signed a written waiver of his rights

and admitted that the drugs and guns seized belonged to him. Eggleston was indicted by

a federal grand jury and charged with possession with intent to distribute more than five

kilograms of cocaine, possession of a firearm in furtherance of drug trafficking, and

possession of a firearm by a convicted felon. Eggleston filed a motion to suppress the

evidence seized at his residence and his subsequent written statement, arguing that the

search violated his Fourth Amendment rights. The District Court denied the motion after

an evidentiary hearing in January 2005. The Court ruled that, based on the totality of the

circumstances, the search was supported by reasonable suspicion.

       The District Court held a second suppression hearing in September 2005 after

Eggleston hired new counsel and submitted a motion for reconsideration. Eggleston

urged the Court to reconsider its previous findings and also asserted for the first time that

the search of his residence was improper because a different residence was listed on the

                                              4
consent form he signed. The District Court rejected Eggleston’s arguments and denied

the motion.

       In October 2005, Eggleston pleaded guilty to the crimes charged in the indictment,

but reserved the right to appeal the denial of his motion to suppress. In January 2006, the

District Court sentenced Eggleston to thirty years in prison, and Eggleston filed a timely

notice of appeal. We have jurisdiction under 28 U.S.C. § 1291. We will review the

District Court’s underlying factual determinations for clear error, and will exercise

plenary review over the application of law to those facts. United States v. Williams, 417

F.3d 373, 376 (3d Cir. 2005).

                                             II.

       Eggleston argues that the search of his residence violated his Fourth Amendment

rights. We examine the totality of the circumstances to determine whether a search was

reasonable under the Fourth Amendment. Samson v. California, 126 S. Ct. 2193, 2197

(2006). The Supreme Court has explained that the Fourth Amendment does not require a

parole agent or officer to have a warrant or probable cause before searching a parolee or

his residence. Instead, an agent need have only a “reasonable suspicion that a probationer

subject to a search condition is engaged in criminal activity.” United States v. Knights,

534 U.S. 112, 121 (2001).

       Eggleston argues that he did not consent to the search of the residence and that, as

a result, the warrantless search was unreasonable under the Fourth Amendment. As an

initial matter, we disagree with Eggleston that a warrant or probable cause is necessary

                                             5
when a parolee has not consented to a search. In Knights, the Supreme Court described a

probation search condition as “a salient circumstance” in evaluating the reasonableness of

a search, suggesting it is one of many factors that courts should consider. Knights, 534

U.S. at 118. Further, in United States v. Hill, 967 F.2d 902 (3d Cir. 1992), we upheld a

search after reviewing it for reasonableness even though there was “no evidence that [the

parolee] expressly agreed to warrantless searches, or that warrantless searches were an

express condition of [his] parole.” Id. at 908 n.9 (citations omitted).

       In any event, we agree with the District Court that Eggleston consented to the

search. Although the PBPP-11 form contained a different address than the home that was

searched, the search condition language on the form is not limited to the specific

residence listed there. Further, Agent Robinson approved his move to the new residence

after receiving a notarized letter from the owner of the home, Eggleston’s mother-in-law,

who explained that she was allowing Eggleston and her daughter to stay there rent-free.

Perhaps Agent Robinson should have provided her approval of the change in residence in

writing and should have acquired a search consent form from Eggleston’s mother-in-law,

but we do not believe that by changing residences Eggleston had any greater expectation

of privacy than on the day he signed the PBPP-11 form.

       Eggleston also argues that the parole agents did not base their decision to search

his residence on reasonable considerations. He contends that the March and August 2004

positive drug tests constituted “stale information” by the time the agents made their

decision to search his residence, and he notes that the urine sample he submitted on

                                              6
September 2 was negative. However, the fact that the late August test and early

September test provided different results does not seem inconsistent with the view of the

agents that he was handling drugs rather than using them. We also note that the August

test information was not “stale” in terms of Eggleston’s parole agent waiting to act on the

information; Agent Robinson testified that she first learned of the results after returning

from vacation on September 8 and that she visited Eggleston that day.

       In addition, Eggleston cites to a memorandum written by Robinson suggesting

that Robinson asked for his keys only after the decision to search his residence had been

made. Robinson and Poulos, however, testified before the District Court that the missing

keys were one of the reasons they decided to search the residence. The District Court

credited this testimony and we do not believe it erred in doing so. Further, since it is

undisputed that Eggleston was handcuffed and searched before the agents met, it makes

sense that Robinson knew the keys were missing when the agents reached their decision.

       We have carefully considered Eggleston’s other contentions and find that they are

without merit. Based on the totality of the circumstances, the agents’ decision to search

Eggleston’s residence was justified. The agents knew that Eggleston had previously been

convicted of drug crimes and that he had tested positive for low levels of cocaine. They

then pieced together other information—the motorcycle, the tips from other parolees, the

missing keys, and the lack of full-time employment—and suspected that Eggleston might

be dealing drugs. Their decision to search his residence as a result of their suspicions was

reasonable and did not violate Eggleston’s Fourth Amendment rights.

                                              7
                                          III.

      For the reasons stated above, we agree with the District Court that, consistent with

the requirements of the Fourth Amendment, the decision to search Eggleston’s residence

was a reasonable one. Accordingly, we will affirm.




                                            8